Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Buresch (US 2012/0077017) in view of Bertocchhi (EP 3081604 A1) in view of Lin and  Zhamu (9,385,397). 
Buresch teaches forming a metal matrix composite with graphene fillers and a metal matrix comprising metals or their alloys composed of copper, silver, gold, nickel, zinc, iron, titanium, tin, or aluminum, magnesium (see claims including claim 9 [0004, 0014] and abstract). The material can be used as sliding members, having abrasion resistance, or to provide high electrical conductivity composite material [0036-0038]. Additionally, the composite material can be used for forming heating element strips with Fe, Ni , Al , and Cu and alloys thereof [0038].   
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to provide the composite metals for the same purpose of forming a composite sliding members, having abrasion resistance, or to provide high electrical conductivity composite material [0036-0038]. Additionally, the composite material can be used for forming heating element strips with Fe, Ni , Al , and Cu and alloys thereof [0038].   
Buresch does not teach all the limitations of the claims. 
In reference to claim 1, Bertocchi discloses a process for producing a metal matrix nanocomposite, said process comprising:
(A) preparing a graphene dispersion comprising multiple discrete graphene sheets dispersed in a liquid adhesive resin; (“nanoplatelets are then mixed with a polymeric matrix” [P0021])
(B) bringing said graphene dispersion in physical contact with a solid substrate surface and aligning said graphene sheets along a planar direction of said substrate surface wherein said graphene sheets are bonded to and supported by said substrate surface; (“mixture are deposited in very reduced grammage layer, typically lower than 150 g/mq, on anti-adherent supports. The deposition takes place by means of spraying techniques or preferably by means of squeegee and roller spreading” [P0023] and see claims)
…
(D) separating said layer of metal-coated graphene sheets from said substrate surface and consolidating said layer of metal-coated graphene sheets into a metal matrix nanocomposite wherein said graphene sheets are dispersed in said matrix material, substantially aligned to be parallel to one another, and in an amount from 0.1% to 95% by volume based on the total nanocomposite volume; (“lamination … is implemented 1 to 10 times by overlapping the single steps onto the previously obtained material in order to obtain the finished sheet with the wished features.” [P0027] and “nanoplatelets are then mixed with a polymeric matrix according to a ratio comprised between 75:25 and 99:1” [P0021])
wherein said multiple graphene sheets contain single-layer or few-layer graphene sheets selected from a pristine graphene material having essentially zero % of non-carbon elements, or a non-pristine graphene material having 0.001% to 25% by weight of non-carbon elements wherein said non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof and wherein said chemically functionalized graphene is not graphene oxide (“graphene” see claims , particularly 1 and 8, [P0032]).
The process is substantially similar to applicant’s disclosed method within the specification and therefore would be expected to form the same spacing and physical properties dependent upon the thickness of the metal coating.  
The teaching of graphene is considered to encompass the claimed graphene materials. 
It would have been obvious to employ known methods for forming graphene composites t form the metal matrix graphene composite of the primary reference. 
Bertocchi does not teach a metal matrix.
Lin (US 2014/0224466) teaches forming a graphene nanocomposite by dispersing graphene in a matrix such as metal (See [0019], 0021, Examples and claims, claim 20). 
The graphene can be single or few layer (see claims). 
The metal matrix can be Cu (copper; [0004, 0100, 0101]) tin (Sn) or aluminum (See [0101, 0076] and Examples). 
The graphene can have an overlapping graphene (carbon) and oxygen content (see [0021]).  
The graphene can be functionalized (see example 4). 
The graphene can be 15% or higher levels without an upper limit (See 0101]) or from 1% to 90% (see claim 1).
The nanocomposite material has the same physical properties claimed or would be expected to including meeting the claimed thermal and/or electrical properties (See [0035-0041, and claims]).
The graphene can be pristine functionalized, or graphene oxide, reduced graphene oxide (per Examples). 
Lin teaches functionalizing the graphene which would encompass the broadly claimed functionalization. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the claimed functionalization absent evidence of unexpected results.
Regarding claims to the spacing of the graphene, the art teaches dispersing the graphene within the matrix substantially the same way applicant does and therefore would be expected to provide the same or substantially the same spacing.      
It would have been obvious to one of ordinary skill in the art at the time of filing to provide aligned graphene in the metal matrix of Lin, as Lin teaches providing Graphene in both metal and polymer matrixes and it would have been obvious to provide the graphene in the composite of Lin to form heat dissipation or thermal properties desired by both references.  
The articles are considered structural or electrical devices as claimed. No structural difference is seen. 
The above references do not teach the claimed metals.
Zhamu (9,385,397) teaches forming a composite with graphene sheets and metals such as  lead, cadmium, Cobalt and other metals in order to form an anode for a lithium ion battery (See claims particularly claim 34).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the claimed metals as the matrix in order to form useful composites such as the anode for a lithium ion battery of Zhamu. 


Response to Arguments
Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783